Motion by appellant for a stay, pending appeal, from judgment of foreclosure and sale, denied on condition that prior to the sale of the mortgaged premises, the plaintiff-respondent-mortgagee shall either: (a) deposit the sum of $700 with the Clerk of the court, which is to be held as security for the payment of the Federal tax liens in the event that appellant should succeed on the appeal; *646or (b) file an undertaking, with corporate surety, for $700 to the same effect. Upon default in compliance with these conditions, the stay is granted. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.